Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Honorof, J.), rendered September 9, 2008, convicting him of burglary in the third degree (six counts), upon a plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the determination that the police possessed probable cause to arrest him was adequately supported by the record (see CPL 140.10 [1] [b]; People v Bethune, 65 AD3d 749 [2009]; People v Vega, 56 AD3d 578 [2008]; People v Wright, 8 AD3d 304, 307 [2004]).
The Supreme Court did not improvidently exercise its discretion in sentencing the defendant to an aggregate indeterminate term of incarceration of 12 to 24 years for the crimes to which he pleaded guilty. The record reveals no extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Bussey, 67 AD3d 819 [2009]). In addition, since the defendant received the bargained-for sentence, he cannot now be heard to complain that the sentence was excessive (see People v Rodriguez, 32 AD3d 481 [2006]; People v Demosthene, 21 AD3d 384 [2005]; People v Fanelli, 8 AD3d 296 [2004]). Dillon, J.P., Santucci, Hall and Lott, JJ., concur.